                 Case 3:20-cv-05571-RBL Document 3 Filed 06/26/20 Page 1 of 3



 1                                                          HONORABLE RONALD B. LEIGHTON

 2

 3

 4

 5

 6
                                  UNITED STATES DISTRICT COURT
                                 WESTERN DISTRICT OF WASHINGTON
 7
                                           AT TACOMA
 8
         LEKEISHA S. WILLIAMS,                               CASE NO. 3:20-cv-05571-RBL
 9
                                 Plaintiff,                  ORDER
10               v.

11       CENTRAL KITSAP SCHOOL
         DISTRICT,
12
                                 Defendant.
13

14
             THIS MATTER is before the Court on Plaintiff LeKeisha S. Williams’s Motion for
15
     Leave to Proceed in Forma Pauperis. Dkt. # 1.
16
             A district court may permit indigent litigants to proceed in forma pauperis upon
17
     completion of a proper affidavit of indigency. See 28 U.S.C. § 1915(a). The court has broad
18
     discretion in resolving the application, but “the privilege of proceeding in forma pauperis in civil
19
     actions for damages should be sparingly granted.” Weller v. Dickson, 314 F.2d 598, 600 (9th Cir.
20
     1963), cert. denied 375 U.S. 845 (1963). The standard governing in forma pauperis eligibility
21
     under 28 U.S.C. § 1915(a)(1) is “unable to pay such fees or give security therefor.” A person is
22
     eligible if they are unable to pay the costs of filing and still provide the necessities of life. See
23

24


     ORDER - 1
                 Case 3:20-cv-05571-RBL Document 3 Filed 06/26/20 Page 2 of 3



 1   Rowland v. Cal. Men's Colony, Unit II Men’s Advisory Council, 506 U.S. 194, 203 (1993)

 2   (internal quotations omitted).

 3          The Court allows litigants to proceed in forma pauperis only when they have sufficiently

 4   demonstrated an inability to pay the filing fee. This generally includes incarcerated individuals

 5   with no assets and persons who are unemployed and dependent on government assistance. See,

 6   e.g., Ilagan v. McDonald, 2016 U.S. Dist. LEXIS 79889, at *2 (D. Nev. June 16, 2016) (granting

 7   petition based on unemployment and zero income); Reed v. Martinez, 2015 U.S. Dist. LEXIS

 8   80629, at *1, 2015 WL 3821514 (D. Nev. June 19, 2015) (granting petition for incarcerated

 9   individual on condition that applicant provides monthly payments towards filing fee). It does not

10   include those whose access to the court system is not blocked by their financial constraints, but

11   rather are in a position of having to weigh the financial constraints pursuing a case imposes. See

12   Sears, Roebuck & Co. v. Charles W. Sears Real Estate, Inc., 686 F. Supp. 385, 388 (N.D. N.Y.),

13   aff’d, 865 F.2d 22 (2d Cir. 1988) (denying petition to proceed IFP because petitioner and his

14   wife had a combined annual income of between $34,000 and $37,000).

15          In addition, a court should “deny leave to proceed in forma pauperis at the outset if it

16   appears from the face of the proposed complaint that the action is frivolous or without merit.”

17   Tripati v. First Nat’l Bank & Trust, 821 F.2d 1368, 1369 (9th Cir. 1987) (citations omitted); see

18   also 28 U.S.C. § 1915(e)(2)(B)(i). An in forma pauperis complaint is frivolous if “it ha[s] no

19   arguable substance in law or fact.” Id. (citing Rizzo v. Dawson, 778 F.2d 527, 529 (9th Cir.

20   1985); see also Franklin v. Murphy, 745 F.2d 1221, 1228 (9th Cir. 1984). A pro se Plaintiff’s

21   complaint is to be construed liberally, but like any other complaint it must nevertheless contain

22   factual assertions sufficient to support a facially plausible claim for relief. Ashcroft v. Iqbal, 556

23   U.S. 662, 678, 129 S.Ct. 1937, 173 L.Ed.2d 868 (2009) (citing Bell Atlantic Corp. v. Twombly,

24


     ORDER - 2
                 Case 3:20-cv-05571-RBL Document 3 Filed 06/26/20 Page 3 of 3



 1   550 U.S. 544, 570, 127 S.Ct. 1955, 167 L.Ed.2d 929 (2007)). A claim for relief is facially

 2   plausible when “the plaintiff pleads factual content that allows the court to draw the reasonable

 3   inference that the defendant is liable for the misconduct alleged.” Iqbal, 556 U.S. at 678.

 4   Ordinarily, the Court will permit pro se litigants an opportunity to amend their complaint in order

 5   to state a plausible claim. See United States v. Corinthian Colleges, 655 F.3d 984, 995 (9th Cir.

 6   2011) (“Dismissal without leave to amend is improper unless it is clear, upon de novo review,

 7   that the complaint could not be saved by any amendment.”).

 8          Williams is employed and makes $2,400 per month, has $200 in a savings account, and

 9   has a 401k savings plan. She does not indicate whether she is married or has a partner with

10   additional income. She does state that she pays $500 per month on her three children and spends

11   $2,750 per month on gas, maintenance, toll fees, internet, car insurance, dental and health

12   insurance, personal items, and lawn maintenance. Finally, Williams states that she is undergoing

13   Chapter 13 bankruptcy proceedings.

14          While Williams’s financial situation is precarious, the Court does not find that it meets

15   the requirements to obtain IFP status. Williams has a steady monthly salary and apparently has

16   sufficient disposable income to spend on non-essential items like lawn care. Williams’s Motion

17   is DENIED. She shall file pay the filing fee within thirty days of this Order. Failure to do so will

18   result in this case being DISMISSED.

19          IT IS SO ORDERED.

20          Dated this 26th day of June, 2020.

21

22                                                         A
                                                           Ronald B. Leighton
23                                                         United States District Judge

24


     ORDER - 3
